110 S.E.2d 818 (1959)
251 N.C. 166
A. F. ENGELBERG
v.
HOME INSURANCE CO. and The Home Indemnity Company; Rufus Odell Caudle, Mrs. Nancy Jane Prultt and Mrs. Della Mae Hardy Payne.
No. 379.
Supreme Court of North Carolina.
November 4, 1959.
*820 Charles L. Abernethy, Jr., New Bern, for plaintiff, appellant.
Womble, Carlyle, Sandridge & Rice, Winston-Salem, for corporate defendants, appellees.
PER CURIAM.
On this appeal plaintiff contends that Elam paid the premium and the amount thereof became an open account due by plaintiff to Elam, that Elam was without authority to give notice of cancellation or to cancel the policy, that plaintiff was not privy to the agency agreement between Elam and the insurance companies and is bound only by the provisions of the policy and that the corporate defendants could not effectively cancel the policy in as much as the premium had been paid to them by Elam.
Plaintiff did not at any time pay the premium or any part thereof. Unless the payment of premium is waived, it is a condition precedent to insurance coverage. Allen v. National Accident & Health Insurance Co., 215 N.C. 70, 1 S.E.2d 94. The agreed statement of facts discloses no agreement on the part of Elam or the corporate defendants to waive payment of premium or to extend the time of payment for any period, definite or indefinite. Actually the facts agreed show the contrary to be true. The language of the "cancelation" clause is clear and unambiguous. The clause was strictly complied with. Insurance companies may authorize agents to carry out cancellation provisions of a policy so long as the acts of the agents are not in conflict with the terms of the policy contract. The cancellation notice indicates that Elam gave notice of the cancellation as agent of the corporate defendants. In so doing Elam did not contravene any policy provision and had full authority to perform the act.
Affirmed.
HIGGINS, J., not sitting.